ORFINGER, M., Senior Judge.
Defendant appeals from a sentence which includes 18 points for possession of a firearm. This court has previously held that 18 points may be assessed on a guidelines scoresheet for possession of a firearm, when the defendant is convicted only of the offense of possession of a firearm by a convicted felon. See Coleman v. State, 702 So.2d 307 (Fla. 5th DCA 1997); Ferry v. State, 701 So.2d 660 (Fla. 5th DCA 1997); Smith v. State, 683 So.2d 577 (Fla. 5th DCA 1996); Gardner v. State, 661 So.2d 1274 (Fla. 5th DCA 1995). We have previously certified conflict with Galloway v. State, 680 So.2d 616 (Fla. 4th DCA 1996) and we do so again.
AFFIRMED.
GRIFFIN, C.J., and HARRIS, J., concur.